DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election of Group I (Figs. 1.1-1.8) without traverse, received November 10, 2022, is acknowledged and has been entered. Accordingly, Group II (Figs. 2.1-2.8) and Group III (Figs. 3.1-3.8), is withdrawn from further consideration by the examiner (37 CFR 1.142(b)), as being for a nonelected design.

Drawings
With the above election of Group I, Figures 2.1-3.8 are cancelled as being directed to a non-elected embodiment.
The following is not an objection to the drawings but rather a suggestion from Examiner to ensure the highest quality of drawings in the printed patent:  the line quality of the disclosure is such that the quality of the printed patent may be impacted.  Clean, well-defined lines at a larger scale would improve the quality of the printed patent.  If applicant chooses to increase the scale of the drawings and clean up the line quality, applicant should take care not to introduce anything that would be considered new matter.

Specification
With the above cancellation of Figures 2.1-3.8 the figure descriptions for Figures 2.1-3.8 must be deleted from the specification.
The specification should be amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.

Claim Rejections –35 USC § 112 (b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. §112 (b). The title “Handoperated Medical Instrument” of the article in which the design is embodied or applied is considered too be too ambiguous and therefore indefinite for the examiner to make a proper examination of the claim under 37 CFR 1.104.
Applicant is therefore required to provide a sufficient explanation of the nature and intended use of the article in which the claimed design is embodied or applied, so that a proper classification and reliable search can be made. See 37 CFR 1.154(b)(1); MPEP 1503.01. Additional information, if available, regarding analogous fields of search, pertinent prior art, advertising brochures and the filing of copending utility applications would also prove helpful.  If a utility application has been filed, please furnish its application number.
This information should be submitted in the form of a separate paper, and should not be inserted in the specification (37 CFR 1.56).  See also 37 CFR 1.97 and 1.98.

Claim Rejections - 35 USC § 112 (a) and (b)
The claim is rejected under 35 U.S.C. § 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the scale of the drawings is so small that the design as a whole cannot be understood and lines forming the drawings merge where detail is high and it is not possible to understand the exact nature, depth, or configuration of the contours described.
In order to overcome this rejection, applicant may submit drawings at a larger scale or higher quality drawings or additional figures which show the design at a larger scale.  Additional views that show the element or partial views may also be submitted so long as no new matter is added to the claimed design (See 37 CFR 1.84(h)(3)).
If new drawings are to be prepared, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112 (b) and under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic, can be reached on (571)272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921